Citation Nr: 1309741	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-36 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for Type II diabetes mellitus.

4.  Entitlement to service connection for residuals of pneumonia.

5.  Entitlement to service connection for an esophageal disability.


REPRESENTATION

Appellant represented by:	Earle A. Koontz, Attorney at Law



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970, which includes service in the Republic of Vietnam.  He received the Air Medal, Bronze Star Medal, and Army Commendation Medal.
  
These matters come before the Board of Veterans' Appeals (Board) from December 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia and Winston-Salem, North Carolina, respectively.  In the December 2009 decision, the RO denied entitlement to service connection for major depression, residuals of pneumonia, and an esophageal disability (including Schatzki's ring).  In the May 2011 decision, the RO denied entitlement to service connection for PTSD, degenerative disc disease of the lumbar spine, and Type II diabetes mellitus.

The RO in Winston-Salem, North Carolina currently has jurisdiction over the Veteran's claims.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In his September 2010 and June 2012 substantive appeals (VA Form 9), the Veteran requested both a Board hearing before a Veterans Law Judge at the RO by videoconference and a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  A videoconference hearing was scheduled for a date in March 2013 and the Veteran was notified of the date and time of the hearing in a letter dated in February 2013.  He was also asked to indicate whether he accepted the videoconference hearing in lieu of an in-person Travel Board hearing.  In February 2013, the Veteran responded that he declined the scheduled videoconference hearing and that he wished to be scheduled for a Travel Board hearing at the RO.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



